DLD-348                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2133
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                             GEORGE A. WINKELMAN,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (M.D. Pa. 4-01-cr-00304-008)
                      District Court Judge: Honorable Yvette Kane
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 23, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                               (Filed: September 29, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       George A. Winkelman, a federal prisoner proceeding pro se, appeals the District

Court’s order denying his motion pursuant to Rule 36 of the Federal Rules of Criminal


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Procedure. This appeal presents no substantial question, and we will summarily affirm.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       The District Court sentenced Winkelman to prison for 720 months for drug-

trafficking and firearms-related convictions. This Court affirmed Winkelman’s

convictions but remanded for resentencing in light of United States v. Booker, 543 U.S.

220 (2005), because the sentencing court “engaged in fact-finding regarding the quantity

of drugs for which [he] was responsible, his leadership role in the offense and his

obstruction of justice.” United States v. Winkelman, 180 F. App’x 397, 402 (3d Cir.

402). These facts were presented in Winkelman’s pre-sentence investigation report

(“PSR”). On remand, the District Court adopted the PSR’s factual findings but exercised

its discretion to sentence Winkelman to the statutory minimum.

       Winkelman filed the instant motion pursuant to Rule 36, requesting that the

District Court order the United States Probation Office to correct “clerical errors” in the

PSR. Specifically, Winkelman sought to strike from the PSR any reference to the

quantity of drugs, his leadership role, and his obstruction of justice. Winkelman claimed

that these “clerical errors” have an “adverse action” on his application for clemency and

would hinder any future effort to be transferred to a lower security prison. The District

Court denied the motion because the PSR contained no clerical errors.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We may summarily affirm if

the appeal presents no substantial questions. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       The District Court properly denied relief. Rule 36 provides that “[a]fter giving

any notice it considers appropriate, the court may at any time correct a clerical error in a

                                              2
judgment, order, or other part of the record, or correct an error in the record arising from

oversight or omission.” Fed. R. Crim. P. 36. “A clerical error involves a failure to

accurately record a statement or action by the court or one of the parties.” United States

v. Bennett, 423 F.3d 271, 277-78 (3d Cir. 2005) (quotation and citation omitted); see also

United States v. Smalley, 517 F.3d 208, 213 (3d Cir. 2008). As the District Court found,

the PSR contains no clerical errors—its statements concerning Winkelman’s leadership

role in a conspiracy involving between 15 and 50 kilograms of cocaine, and that he

obstructed justice during the investigation, are not “clerical errors.” Moreover,

Winkelman cannot use Rule 36 to work a substantive change to the PSR on the grounds

that its findings were not found by a jury. See Bennett, 423 at 277 (“Rule 36 provides no

basis to correct substantive errors in the sentence.”). Therefore, the District Court

properly denied relief.

       Because the appeal does not present a substantial question, we will summarily

affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                              3